[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-1970

                   JULIO SANTIAGO-JIMENEZ,

                    Plaintiff, Appellant,

                              v.

           SECRETARY OF HEALTH AND HUMAN SERVICES,

                     Defendant, Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]
                                                      

                                        

                            Before

                  Torruella, Cyr and Stahl,
                       Circuit Judges.
                                     

                                        

   Savador Medina De La Cruz, on brief for appellant.
                            
   Daniel F. Lopez  Romo, United States Attorney,  Jose Vazquez
                                                               
Garcia,  Assistant  United  States Attorney,  and  Amy  S. Knopf,
                                                              
Assistant  Regional  Counsel,  Department  of  Health  and  Human
Services on brief for appellee.

                                        

                         June 9, 1993
                                        

          Per Curiam.     Claimant appellant  Julio Santiago-
                    

Jimenez filed an  application for social security  disability

benefits  in June,  1986.   He alleged  an inability  to work

beginning January,  1986, due to  a cardiovascular condition.

Claimant was 37  years old on the date of alleged onset.  His

most recent employment had been as a laborer and packer, jobs

which required heavy physical exertion.  

          There have  been two  evidentiary hearings  in this

case.  At the first  hearing on December 16, 1987, appellant,

his   wife,   and   a  medical   advisor   testified.     The

administrative law judge ("ALJ") held appellant not  disabled

at  step  five of  the  sequential evaluation  process.   See
                                                             

Goodermote v.  Secretary of  HHS, 690 F.2d  5, 6-7  (1st Cir.
                                

1982).  Specifically, the ALJ found that while  appellant had

a  severe impairment  which  precluded  return  to  his  past

relevant  work,  he nevertheless  had  a  residual functional

capacity for the  full range of light work  jobs available in

the  economy.    The  ALJ's  functional  capacity assessment,

however,  had been made without the assistance of a qualified

physician.   On appeal  to the district  court, the  case was

remanded  to the  ALJ for further  consideration in  light of

this  court's previous  decisions.    See Rivera-Figueroa  v.
                                                         

Secretary of  HHS, 858 F.2d  48, 52 (1st Cir.  1988); Rivera-
                                                             

Torres v. Secretary of HHS, 837 F.2d  4, 7 (1st Cir. 1988) (a
                          

                             -2-

lay  fact-finder is  not  qualified  to determine  functional

capacity solely on the basis of bare medical findings).  

          On  remand, the ALJ held a supplementary hearing at

which he heard  more testimony from claimant, as  well as the

testimony  of a  second  medical  advisor  and  a  vocational

expert.   On the basis  of the  entire record,  the ALJ  then

concluded that  appellant retained  a capacity  for sedentary

jobs which  existed in significant numbers in the economy, as

well as one or two positions identified as "light" work jobs.

Appellant   appealed  to  the  district  court  again.    The

magistrate-judge issued  a report recommending  affirmance of

the  ALJ's  decision.     The  district  court   adopted  the

magistrate's   report  and   recommendation,  affirming   the

Secretary.  This appeal followed.  We, too, affirm.

          We are met at the  outset with an argument from the

Secretary  that  the  appeal  should   be  dismissed  because

appellant allegedly failed  to file timely objections  to the

magistrate's report in the  district court.  Failure  to file

specific  objections to a magistrate's report within the time

allowed  ordinarily waives the  right to appeal  the district

court's order.   Thomas v.  Arn, 474 U.S. 140  (1985); United
                                                             

States  v. Valencia-Copete,  792  F.2d  4  (1st  Cir.  1986).
                          

Appellant's  alleged  late  filing  in  this  case,  however,

contained specific objections  to the report,  as well as  an

assertion that  he  had received  the  report only  six  days

                             -3-

earlier.     The  Secretary  did  not   challenge  claimant's

assertion of  late notice in  the court below, nor  object in

any way to the district court's consideration of the  merits.

The district  judge adopted the  magistrate's report  without

reference to the timeliness of  the objections.  We thus have

no  reason  to  consider the  Secretary's  belated procedural

challenge here.  

          Appellant's argument on the merits is confined to a

single issue:  whether the ALJ correctly determined on remand

that  appellant  is  capable  of  performing sedentary  work,

despite  evidence that he suffers from occasional episodes of

chest pain.  On this review our task is to determine  whether

the  Secretary's  findings   are  supported  by  "substantial

evidence."   Although the record  may support  more than  one

conclusion,  we uphold the Secretary when "a reasonable mind,

reviewing the evidence in the record as a whole, could accept

it  as  adequate  to  support  his  conclusion."    Ortiz  v.
                                                         

Secretary of HHS, 955 F.2d  765, 769 (1st Cir. 1991), quoting
                

Rodriguez v.  Secretary of HHS,  647 F.2d 218, 222  (1st Cir.
                              

1981);  see also  Richardson v.  Perales, 402  U.S. 389,  401
                                        

(1971).  Resolutions of conflicts in the evidence are for the

Secretary.  Ortiz, 955 F.2d  at 769; Evangelista v. Secretary
                                                             

of HHS, 826 F.2d 136, 141  (1st Cir. 1987).  Where the  facts
      

permit  diverse inferences, we  will affirm the  Secretary so

long as the inferences drawn  are supported by the  evidence.

                             -4-

Rodriguez Pagan v. Secretary of HHS, 819 F.2d 1, 3 (1st  Cir.
                                   

1987),  cert.  denied,  484  U.S.  1012  (1988);  Lizotte  v.
                                                         

Secretary of HHS, 654 F.2d 127, 128 (1st Cir. 1981).
                

          Using the criteria for the evaluation of complaints

of pain set forth in Avery  v. Secretary of HHS, 797 F.2d  19
                                               

(1st  Cir. 1986),  the  ALJ  determined  that  the  objective

medical  findings   in  the   record  did   not  substantiate

appellant's  claims  of  functionally limiting  pain  to  the

degree   alleged.    There   was  ample  evidence   for  this

conclusion.    While  appellant's  chest  condition had  been

variously  diagnosed, both  medical  advisors testified  that

claimant's pain  was not ischemic in nature,  but was instead

associated  with  costochondritis,  an  inflammation  of  the

cartilage connecting  the ribs to  the sternum.   They stated

that  the  condition  is treatable  with  steroids  and anti-

inflammatory  medications.   While costochondritis  can cause

severe  pain,  both  medical  advisors  concluded   that  the

diagnosis  alone  did not  dictate  a medical  basis  for the

frequency  and  degree of  functionally  limiting pain  which

appellant alleged. 

          At the supplementary  hearing, the medical  advisor

also testified that, despite  appellant's chest condition, he

retained a functional capacity for sedentary work.  Appellant

was found able to  lift ten pounds, sit and stand  for six to

eight  hours at  a time,  and change  positions.   The expert

                             -5-

based his  opinion on all  of the medical records  and tests,

expressly    including    consideration     of    appellant's

costochondritis  as  well  as   his  occasional  tachycardia,

controlled hypertension, pain, and the effects of appellant's

various  medications.     While  the  expert   conceded  that

appellant  would  be unable  to  work during  any  episode of

uncontrolled severe pain,  which might occur on  average once

per week, he stated that such  an episode would be of limited

duration, lasting no more than one hour.  He based the latter

estimate  largely  on  appellant's own  testimony  as  to the

effectiveness  of prescribed  medication  in controlling  his

pain.  

          The  vocational   expert  also  testified   to  the

existence of a series of jobs which a person with appellant's

skills and stamina could perform, despite occasional episodes

of severe  pain.  In  sum, there was substantial  evidence to

support the ALJ's conclusion that claimant was "not disabled"

at step five.             Appellant  argues   that  the   ALJ

should, instead, have  credited appellant's testimony  to the

effect  that  he  suffered much  more  frequent  (even daily)

debilitating  bouts of  pain.  Both  the medical  advisor and

vocational  expert agreed that  if appellant's bouts  of pain

were as severe and frequent as he claimed, appellant would be

unable to perform any sedentary job in the economy.  However,

evaluation of  the credibility of  unsubstantiated subjective

                             -6-

reports of pain is for the Secretary -- not the courts  -- to

resolve.  Evangelista v. Secretary  of HHS, 826 F.2d 136 (1st
                                          

Cir.  1987). "The credibility  determination by the  ALJ, who

observed the claimant, evaluated his demeanor, and considered

how that testimony  fit in with the rest of  the evidence, is

entitled to  deference, especially when supported by specific

findings."  Frustaglia v. Secretary of 
                                       

HHS, 829 F.2d 192, 195 (1st Cir. 1987).
   

          Accordingly, the decision below is affirmed.    
                                                     

                             -7-